Exhibit 10.13(d)

 

CardConnect Corp. 2016 Omnibus Equity Compensation Plan

 

Form of Incentive Stock Option Agreement1

 

This Incentive Stock Option Agreement (this “Agreement”) is made and entered
into as of ___________ by and between CardConnect Corp., a Delaware corporation
(the “Company”), and _________ (the “Participant”).

 

Grant Date: ____________________________________

 

Exercise Price per Share: __________________________

 

Number of Option Shares: _________________________

 

Expiration Date: _________________________________ (NTD: 10 years from Grant
Date)

 

1.Grant of Option.

 

(a)Grant; Type of Option. The Company hereby grants to the Participant an option
(the “Option”) to purchase the total number of shares of Common Stock of the
Company equal to the number of Option Shares set forth above, at the Exercise
Price set forth above. The Option is being granted pursuant to the terms of the
CardConnect Corp. 2016 Omnibus Equity Compensation Plan (as may be amended from
time to time, the “Plan”). The Option is intended to be an Incentive Stock
Option within the meaning of Section 422 of the Code, although the Company makes
no representation or guarantee that the Option will qualify as an Incentive
Stock Option. To the extent that the aggregate Fair Market Value (determined on
the Grant Date) of the shares of Common Stock with respect to which Incentive
Stock Options are exercisable for the first time by the Participant during any
calendar year (under all plans of the Company and its Affiliates) exceeds
$100,000, the Options or portions thereof which exceed such limit (according to
the order in which they were granted) shall be treated as Nonqualified Stock
Options.

 

(b)Consideration; Subject to Plan. The grant of the Option is made in
consideration of the services to be rendered by the Participant to the Company
and is subject to the terms and conditions of the Plan. Capitalized terms used
but not defined herein will have the meaning ascribed to them in the Plan.

 

 

 



1 Note: Form of Agreement for Executive Officers

 



 1 

 

 

2.Exercise Period; Vesting.

 

(a)Vesting Schedule. The Option will become vested and exercisable with respect
to 25% of the shares on first anniversary of the Grant Date and thereafter shall
vest with respect to an additional 25% on an annual basis through the fourth
anniversary of the Grant Date until the Option is 100% vested; provided,
however, that the Option shall become fully vested and exercisable (A) if the
Participant’s employment is terminated by Parent without Cause or by Participant
with Good Reason or (B) upon a “change of control” (as such term is defined in
the Equity Plan). “Cause” and “Good Reason” shall each be defined as set forth
in the Participant’s Amended and Restated Employment Agreement, dated July 27,
2016, as the same may be amended from time to time. Any unvested portion of the
Option will not be exercisable on or after the date on which the Participant
ceases to be employed by the Company or any of its subsidiaries.

 

(b)Expiration. The Option will expire on the Expiration Date set forth above, or
earlier as provided in this Agreement or the Plan.

 

3.Termination of Employment.

 

(a)Termination for Reasons Other Than Cause, Death, Disability. If the
Participant's employment is terminated without Cause or by Participant with Good
Reason (each as defined in the Participants Amended and Restated Employment
Agreement, dated July 27, 20156, as may be amended from time to time) , the
Participant may exercise the Option only within such period of time ending on
the earlier of: (a) the date three months following the termination of the
Participant's employment or (b) the Expiration Date.

 

(b)Termination for Cause. If the Participant's employment is terminated for
Cause, the Option (whether vested or unvested) shall immediately terminate and
cease to be exercisable.

 

(c)Termination due to Disability. If the Participant's employment terminates as
a result of the Participant's disability, the Participant may exercise the
vested portion of the Option, but only within such period of time ending on the
earlier of: (a) the date 12 months following the Participant's termination of
employment or (b) the Expiration Date.

 

(d)Termination due to Death. If the Participant's employment terminates as a
result of the Participant's death, the vested portion of the Option may be
exercised by the Participant's estate, by a person who acquired the right to
exercise the Option by bequest or inheritance or by the person designated to
exercise the Option upon the Participant's death, but only within the time
period ending on the earlier of: (a) the date 12 months following the
Participant's termination of employment or (b) the Expiration Date.

 

4.Manner of Exercise.

 

(a)Election to Exercise. To exercise the Option, the Participant (or in the case
of exercise after the Participant's death or incapacity, the Participant's
executor, administrator, heir or legatee, as the case may be) must deliver to
the Company or its designated agent a notice of intent to exercise in the manner
designated by the Administrator. If someone other than the Participant exercises
the Option, then such person must submit documentation reasonably acceptable to
the Company verifying that such person has the legal right to exercise the
Option.

 



 2 

 

 

(b)Payment of Exercise Price. The entire Exercise Price of the Option and any
withholding taxes for the Option shall be payable:

 

(i)in cash or by certified check;

 

(ii)with the approval of the Administrator, by withholding shares of Stock
subject to the Option, by delivering shares of Stock owned by the Participant or
by attestation (on a form prescribed by the Administrator) to ownership of
shares of Stock (in each case, such shares of Stock shall have an aggregate Fair
Market Value on the date of exercise equal to the Option Price);

 

(iii)in cash, on the T+3 settlement date that occurs after the exercise date
specified in the notice of exercise, provided that the Participant exercises the
Option through an irrevocable agreement with a registered broker and the payment
is made in accordance with procedures permitted by Regulation T of the Federal
Reserve Board and such procedures do not violate applicable law; or

 

(iv)by such other method as the Administrator may approve, to the extent
permitted by applicable law.

 

(c)Withholding. If the Company, in its discretion, determines that it is
obligated to withhold any tax in connection with the exercise of the Option, the
Participant must make arrangements satisfactory to the Company to pay or provide
for any applicable federal, state and local withholding obligations of the
Company, or the Company may deduct from other wages paid to the Participate the
amount of any withholding taxes due with respect to such Grants.

 

(d)Issuance of Shares. Provided that the exercise notice and payment are in form
and substance satisfactory to the Company, the Company shall issue the shares of
Common Stock registered in the name of the Participant, the Participant's
authorized assignee, or the Participant's legal representative which shall be
evidenced by stock certificates representing the shares with the appropriate
legends affixed thereto, appropriate entry on the books of the Company or of a
duly authorized transfer agent, or other appropriate means as determined by the
Company.

 

5.No Right to Continued Employment; No Rights as Shareholder. Neither the Plan
nor this Agreement shall confer upon the Participant any right to be retained in
any position, as an employee, consultant or director of the Company. Further,
nothing in the Plan or this Agreement shall be construed to limit the discretion
of the Company to terminate the Participant's employment at any time, with or
without Cause. The Participant shall not have any rights as a shareholder with
respect to any shares of Common Stock subject to the Option unless and until
certificates representing the shares have been issued by the Company to the
holder of such shares, or the shares have otherwise been recorded on the books
of the Company or of a duly authorized transfer agent as owned by such holder.

 

6.Transferability. The Option is not transferable by the Participant other than
to a designated beneficiary upon the Participant's death or by will or the laws
of descent and distribution, and is exercisable during the Participant's
lifetime only by him or her. No assignment or transfer of the Option, or the
rights represented thereby, whether voluntary or involuntary, by operation of
law or otherwise (except to a designated beneficiary, upon death, by will or the
laws of descent or distribution) will vest in the assignee or transferee any
interest or right herein whatsoever, but immediately upon such assignment or
transfer the Option will terminate and become of no further effect.

 



 3 

 

 

7.Adjustments. The terms of this Agreement, including the number of shares of
Common Stock subject to the Option, shall be adjusted as the Administrator
determines is equitably required in the event the Company effects one or more
stock dividends, stock splits, subdivisions or consolidations of shares or other
similar changes in capitalization.

 

8.Tax Liability and Withholding. Notwithstanding any action the Company takes
with respect to any or all income tax, social insurance, payroll tax, or other
tax-related withholding (“Tax-Related Items”), the ultimate liability for all
Tax-Related Items is and remains the Participant's responsibility and the
Company (a) makes no representation or undertakings regarding the treatment of
any Tax-Related Items in connection with the grant, vesting, or exercise of the
Option or the subsequent sale of any shares acquired on exercise; and (b) does
not commit to structure the Option to reduce or eliminate the Participant's
liability for Tax-Related Items.

 

9.Qualification as an Incentive Stock Option. It is understood that this Option
is intended to qualify as an incentive stock option as defined in Section 422 of
the Code to the extent permitted under applicable law. Accordingly, the
Participant understands that in order to obtain the benefits of an incentive
stock option, no sale or other disposition may be made of shares for which
incentive stock option treatment is desired within one (1) year following the
date of exercise of the Option or within two (2) years from the Grant Date. The
Participant understands and agrees that the Company shall not be liable or
responsible for any additional tax liability the Participant incurs in the event
that the Internal Revenue Service for any reason determines that this Option
does not qualify as an incentive stock option within the meaning of the Code.

 

10.Disqualifying Disposition. If the Participant disposes of the shares of
Common Stock prior to the expiration of either two (2) years from the Grant Date
or one (1) year from the date the shares are transferred to the Participant
pursuant to the exercise of the Option, the Participant shall notify the Company
in writing within thirty (30) days after such disposition of the date and terms
of such disposition. The Participant also agrees to provide the Company with any
information concerning any such dispositions as the Company requires for tax
purposes.

 

11.Compliance with Law. The exercise of the Option and the issuance and transfer
of shares of Common Stock shall be subject to compliance by the Company and the
Participant with all applicable requirements of federal and state securities
laws and with all applicable requirements of any stock exchange on which the
Company's shares of Common Stock may be listed. No shares of Common Stock shall
be issued pursuant to this Option unless and until any then applicable
requirements of state or federal laws and regulatory agencies have been fully
complied with to the satisfaction of the Company and its counsel.

 



 4 

 

 

12.Notices. Any notice required to be delivered to the Company under this
Agreement shall be in writing and addressed to the Secretary of the Company at
the Company's principal corporate offices. Any notice required to be delivered
to the Participant under this Agreement shall be in writing and addressed to the
Participant at the Participant's address as shown in the records of the Company.
Either party may designate another address in writing (or by such other method
approved by the Company) from time to time.

 

13.Governing Law. This Agreement will be construed and interpreted in accordance
with the laws of the State of Delaware without regard to conflict of law
principles.

 

14.Interpretation. Any dispute regarding the interpretation of this Agreement
shall be submitted by the Participant or the Company to the Administrator for
review. The resolution of such dispute by the Administrator shall be final and
binding on the Participant and the Company.

 

15.Options Subject to Plan. This Agreement is subject to the Plan as approved by
the Company's shareholders. The terms and provisions of the Plan as it may be
amended from time to time are hereby incorporated herein by reference. In the
event of a conflict between any term or provision contained herein and a term or
provision of the Plan, the applicable terms and provisions of the Plan will
govern and prevail.

 

16.Successors and Assigns. The Company may assign any of its rights under this
Agreement. This Agreement will be binding upon and inure to the benefit of the
successors and assigns of the Company. Subject to the restrictions on transfer
set forth herein, this Agreement will be binding upon the Participant and the
Participant's beneficiaries, executors, administrators and the person(s) to whom
this Agreement may be transferred by will or the laws of descent or
distribution.

 

17.Severability. The invalidity or unenforceability of any provision of the Plan
or this Agreement shall not affect the validity or enforceability of any other
provision of the Plan or this Agreement, and each provision of the Plan and this
Agreement shall be severable and enforceable to the extent permitted by law.

 

18.Discretionary Nature of Plan. The Plan is discretionary and may be amended,
cancelled or terminated by the Company at any time, in its discretion. The grant
of the Option in this Agreement does not create any contractual right or other
right to receive any Options or other Grants in the future. Future Grants, if
any, will be at the sole discretion of the Company. Any amendment, modification,
or termination of the Plan shall not constitute a change or impairment of the
terms and conditions of the Participant's employment with the Company.

 

19.Amendment. The Administrator has the right to amend, alter, suspend,
discontinue or cancel the Option, prospectively or retroactively; provided,
that, no such amendment shall adversely affect the Participant's material rights
under this Agreement without the Participant's consent.

 

20.No Impact on Other Benefits. The value of the Participant's Option is not
part of his or her normal or expected compensation for purposes of calculating
any severance, retirement, welfare, insurance or similar employee benefit.

 



 5 

 

 

21.Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original but all of which together will constitute one and
the same instrument. Counterpart signature pages to this Agreement transmitted
by facsimile transmission, by electronic mail in portable document format
(.pdf), or by any other electronic means intended to preserve the original
graphic and pictorial appearance of a document, will have the same effect as
physical delivery of the paper document bearing an original signature.

 

22.Acceptance. The Participant hereby acknowledges receipt of a copy of the Plan
and this Agreement. The Participant has read and understands the terms and
provisions thereof, and accepts the Option subject to all of the terms and
conditions of the Plan and this Agreement. The Participant acknowledges that
there may be adverse tax consequences upon exercise of the Option or disposition
of the underlying shares and that the Participant should consult a tax advisor
prior to such exercise or disposition.

 

[signature page follows]

 

 6 

 



 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 



  CARDCONNECT CORP.         By:                    Name:     Title:          
[EMPLOYEE NAME]         By:     Name:  

 

 

7